Citation Nr: 1628959	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-01 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection diabetes mellitus type II.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a bilateral foot disability also claimed as secondary to diabetes mellitus type II. 

4.  Entitlement to service connection for an eye disability also claimed as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1958 to May 1962. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This case was remanded for further development in February 2014 and February 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In-service exposure to herbicides has not been established.

2.  Diabetes mellitus type II was not manifest in service nor was it manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.

3.  Hypertension was not manifest in service nor was it manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.

4.  A bilateral foot disability was not manifest in service and is not otherwise attributable to active service and/or a service connected disability.  

5.  An eye disability was not manifest in service and is not otherwise attributable to active service and/or a service connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred in or aggravated during service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Hypertension was not incurred in or aggravated during service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2015).

3.  A bilateral foot disability was not incurred in or aggravated during service nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  An eye disability was not incurred in or aggravated during service nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

VA's duty to notify was satisfied by letters in May 2009 and December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

The Veteran appeals the denial of service connection for diabetes mellitus type II, hypertension, a bilateral foot disability and an eye disability.  He claims his diabetes mellitus and hypertension is due to exposure to herbicides and/or cleaning chemicals during service.  According to the Veteran, his ship the U.S.S. Pollux docked in Vietnam to allow people to enter and exit.  His claims his bilateral foot disability and eye disability are secondary to his diabetes mellitus type II.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for some chronic diseases, including diabetes mellitus and/or hypertension, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, however, the claims for service connection were filed after the amendment.  As such, the current version of 38 C.F.R. § 3.310 is applicable.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a) (6) (iii).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, such as diabetes mellitus type II, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) (6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a veteran who served in the Republic of Vietnam and who develops type II diabetes mellitus.

While the evidence of record shows that the Veteran has diabetes mellitus type II, the most probative evidence shows that the appellant did not serve in the Republic of Vietnam under the interpretation of the statute and regulation.  To that end, the Veteran contends that his ship the U.S.S. Pollux docked in Vietnam to allow people to enter and exit.  Despite his contentions, Joint Service Records Research Center (JSRRC) noted that a general history does not document that the ship transited inland waterways, docked, or that personnel went ashore in the Republic of Vietnam.  JSRRC could not verify or find any evidence of any in-service herbicide exposure during the time the Veteran served on the USS POLLUX (AKS-4.).  

Other than the appellant's bare unsupported assertion he has offered no evidence which independently corroborates his assertion that he set foot in the Republic of Vietnam.  In light of the negative report from JSRRC, service personnel records which do not list service in Vietnam, and the absence of any independent evidence to the contrary, the Board finds that the evidence preponderates against finding that the Veteran served on and/or set foot on the land mass of the Republic of Vietnam.
In light of the above, service connection for diabetes mellitus on a presumptive basis is not warranted.

It is also noted that hypertension is not a condition subject to presumptive (herbicide or Agent Orange) service connection pursuant to 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The presumption would apply for ischemic heart disease, as defined in the regulation but does not include hypertension.  Ischemic heart disease is not shown in the current record.  Therefore, service connection for hypertension on a presumptive basis is not warranted.

The Board further concludes that the more probative evidence is against entitlement to service connection for diabetes mellitus and/or hypertension on a direct basis.  To that end, service treatment records are negative for complaints, treatment and/or diagnoses for diabetes mellitus and/or hypertension.  The March 1962 separation examination disclosed normal findings for the endocrine system, chest, and heart.  Further, there is no evidence that diabetes mellitus and/or hypertension was compensably disabling within a year of the appellant's separation from active duty.  

Rather, the record discloses objective evidence of diabetes mellitus and hypertension many decades post service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As noted, the Veteran argues that his diabetes mellitus and hypertension are related to service to include exposure to herbicides.  To the extent that the Veteran's lay statements are being offered to establish herbicide exposure, the Board finds that the more probative evidence of record, i.e. service personnel records, fail to corroborate his assertions that he was in Vietnam during the applicable time.  Although VA made repeated efforts to verify the Veteran's assertions, no effort has borne fruit.  While the Veteran is competent to report the circumstances in his life, the Board finds that his statements on this matter lack credibility when personnel records are reviewed.  

Furthermore, the October 2015 VA examiner noted that VA has not recognized hypertension as a condition due to herbicide exposure.  Therefore, she opined that the Veteran's current hypertension is less likely than not related to service to include herbicide exposure.  The VA examiner further noted that review of the Veteran's medical records indicates that he has a confirmed diagnosis of diabetes mellitus and that VA has accepted diabetes mellitus as a presumptive condition due to herbicide exposure.  She opined, therefore, that it is at least as likely as not that his diabetes mellitus is related to service to include exposure to herbicides.  The Board notes, however, that herbicide exposure in service has not been verified.  As the opinion is based upon an inaccurate history, the VA opinion lacks probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).

To Board also acknowledges the Veteran's argument that his disabilities were alternatively caused by use of cleaning chemicals in service.  The March 2016 VA examiner opined that it was less likely than not (less than 50 percent probability) that hypertension and/or diabetes mellitus was incurred in or caused by the claimed in-service injury, event or illness.  She opined that there is no evidence available in the up to date medical literature to indicate that diabetes mellitus and/or hypertension are related to exposure to cleaning chemicals.  She, therefore, opined that the Veteran's current diabetes mellitus and/or hypertension are less likely than not related to exposure to cleaning chemicals during service.

The VA medical opinion is persuasive and warrant being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based her opinion following a review of the claims folder as well as a complete physical examination.  There is no pertinent opinion to the contrary.  

The Board further finds against the claims of entitlement to service connection for disabilities of the eye and feet which are claimed as secondary to diabetes mellitus.  Service treatment records are negative for complaints, treatment or diagnoses for the eyes.  While the enlistment examination disclosed a showing of pes planus, service treatment records are devoid of any foot complaints.  At separation, the eyes and feet were normal.  Post-service medical also evidence reflects that the Veteran was diagnosed with eye and foot problems decades after separation from active duty.  

A review of the record does not indicate, and the Veteran does not allege, that his disabilities of the eyes and feet are directly related to service.  The claims folder does not contain any competent evidence relating the Veteran's eye and foot disabilities to service, and neither the appellant nor his representative has presented, identified, or even alluded to the existence of any such opinion.  The Board has reviewed all service treatment records and all VA medical records of file.  These records do not include any opinion linking the Veteran's claimed disabilities to service.  Therefore, in the absence of any evidence in support thereof, service connection for an eye disability and bilateral foot disability must be denied on a direct basis.

To the extent that the Veteran argues that his disabilities of the eye and feet are secondary to his diabetes mellitus, service connection for diabetes mellitus has been denied.  Accordingly, the claims of entitlement to service connection under this theory of entitlement are meritless and must also be denied.

In sum, the most probative evidence of record is against a showing that the Veteran's disabilities are related to service and/or a service connected disability.  In making this decision the Board notes that the Veteran is competent to report symptoms and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of his diabetes mellitus, hypertension, eye disability and/or foot disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection diabetes mellitus type II is denied. 

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a bilateral foot disability also claimed as secondary to diabetes mellitus type II is denied. 

Entitlement to service connection for an eye disability also claimed as secondary to diabetes mellitus type II is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


